Title: To Thomas Jefferson from Albert Gallatin, 8 February 1807
From: Gallatin, Albert
To: Jefferson, Thomas


                        
                            [8 Feb. 1807]
                            
                        
                        Message respecting Gun-boats 
                        
                            2d paragraph—Might not this be altogether omitted? It is true that the resolution of the House has
                            arisen from the debate on fortifications versus Gun-boats. But as it does ask information only on the last subject, it is
                            not necessary to allude to the other subject; such allusion will be construed as taking side against N. York
                            fortifications: and the expression of that opinion of the President is necessary neither to prevent too large a
                            fortification appropn., nor to shew the efficiency of gun-boats. On the contrary, the third paragraph with some
                            trifling alterations in its introduction would present the whole system contemplated by the Executive, (which in fact
                            embraces, under the name of land batteries, a species of fortifications,) without giving offence, or interfering with the
                            question of permanent & detached fortifications. It may be added that Castle William, Mud Island, Fort Johnson, and even
                            the works now going on on Governor’s island must be considered as regular fortifications, not properly embraced under the
                            designation of land batteries, and from their insular & detached situation to be necessarily manned by a standing
                            military force
                        
                            5th paragraph—omit or modify the words “inhabited by &c. whose system like ours is peace
                            & defence”: otherwise Algiers will be stated as having—a system of peace & defence exclusively.
                        omit the sentence already pencilled relating to our squadron; it is not I think altogether correct in point
                            of fact: we wanted gun boats there to attack theirs in shallow water & even to attack their batteries; but our frigates
                            never avoided them; for their ground (of frigates) was on the high seas where the Tripolitan boats dared not come.
                        To gun boats properly so called I do not think that the British have much resorted in the channel but they
                            did under Curtis’ in completing the destruction of the floating batteries at Gibraltar: it is well known that during that
                            long siege, they found it indispensible to have such an armament to meet a similar enemy force. The Swedes & Russians
                            have used them to a greater extent than any other nation. The most splendid atchievement by gun boats was the destruction
                            (on 28th & 29th June 1788) of a great part of the Turkish fleet under their celebrated capitan Pacha Hassan Aly, in the Liman or mouth of the Dnieper by the Russian flotilla under Prince of Nassau—Nassau had 22 or [23] gun boats & 27 gallies. Hassan attacked him in order to force the
                            passage & besiege Kinburn with 16 ships of the line & several frigates and lost nine of his ships.
                        The latter part of this paragraph commencing with the words “and indeed[”] to the end, might be omitted
                        
                            7th paragraph “and the 127 &c. would cost from 5 to 600 thd. dollars”—Quere whether any gun boats fit for sea including rigging, guns &c. have actually been built for less
                            than five thousand dollars; & whether it be intended that they should all be built of a size that will cost no more? are
                            also the appropriations already made sufficient to compleat the final 73? For the idea conveyed is that less than 600
                            thd. dollars will complete the whole number of 200. If there be any uncertainty on that point, such modification in
                            the expressions should be made as will avoid a mature commitment.
                        “Having regard &c, it has been thought that it might be built this year & the other half the next”
                            I am clearly of opinion that we ought to build now all those that are wanted for the Mississippi, & also that number
                            which it may be thought proper to keep afloat in time of European war in the other ports. The number for the Mississippi is
                            stated in the Message at 40: that to be kept afloat generally in time of European war [is] stated in the 8th paragraph at 24 at most. This makes at the utmost 64; and there are
                            already 73 building. It does not seem to me that there is any necessity to build before hand any greater number; for the
                            others are expressly stated in the message to be wanted only in case the U. States are at War. If any length of time was
                            necessary to build such vessels, it might be proper to be at all times prepared with the whole number wanted. But of all
                            the species of force which war may require, armies, ships of war, fortifications, & gun-boats, there is none which can
                            be obtained in a shorter time than gun-boats, and none therefore that it is less necessary to provide before hand. I think
                            that within sixty days, perhaps half the time, each of the sea-ports of Boston, New York Philada. & Baltimore might
                            build & fit out thirty; and the smaller ports together as many; especially if the timber was prepared before hand. But
                            beyond that preparation I would not go: for exclusively of the first expense of building & the interest of the capital
                            thus laid out, I apprehend that notwithstanding the care which may be taken, they will infallibly decay in a given number
                            of years, and will be a perpetual bill of costs for repairs & maintenance. Sheds will be of use provided the boats are
                            built & not launched; but if once in the water they must share the fate of all other vessels whether public or private.
                            It would be an economical measure for every naval nation to burn their navy at the end of a war, & to build a new one
                            when again at war, if it was not that time is necessary to build ships of war. The principle is the same as to gun boats;
                            and the objection of time necessary to build does—not exist. I also think that in this as in every thing else connected
                            with a navy & naval department, the annual expense of maintenance will far exceed what is estimated; and I would not be
                            in the least astonished if, supposing 200 gun boats were actually built, it should add half a million of dollars a year to
                            our annual expenses for the support of that establishment—I would therefore suggest that the latter part of this paragraph
                            which contemplates the building of 123 in 2 years should be omitted: and at the end of the 8th paragraph to omit also the
                            words “without expence for repairs or maintenance”, and to insert the substance of that part of the 7th paragraph which
                            submits the question to the legislature, but with a modification so as to read in substance. With the legislature it will
                            rest to decide on the number sufficient for the object & the time of building—
                    